DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetzer et al. (hereinafter Hetzer) (US20090147495).
Regarding claim 1, Hetzer discloses a cable management device, comprising: 
a cable management tray (25) configured to hold a wiring bundle (40); and 
a door (5) configured to attach to a front edge (Figure 5) of the cable management tray via a hinge assembly (22), 



    PNG
    media_image1.png
    417
    647
    media_image1.png
    Greyscale


Regarding claim 14, Hetzer discloses a system for managing cable bundles, comprising: 
a cable management tray (25) comprising one or more cable management loops (40) configured to hold a cable bundle (Paragraph 0026 –  A total of four preferably identical cable holders 40 composed of plastic are provided on the cable holding element 25, for defined positioning of a plurality of cables (not illustrated))
wherein 

the door is permitted to rotate about the tray-side hinge sub-assembly while the tray-side hinge sub-assembly is engaged with the door-side hinge sub-assembly, and 
the door-side hinge sub-assembly is capable of disengagement from the tray-side hinge sub-assembly in response to displacement of an engagement tab on the cable management tray.

Regarding claim 19, Hetzer discloses a cable management system, comprising: 
a cable management tray (25) configured to hold a cable harness (Paragraph 0026 – …with the cable holding element 25 and the cable holders 40 being formed separately, and the four cable holders 40 extending over virtually the entire width of the cable holding element 25); 
a door (5) attached to the cable management tray via a hinge assembly (24), wherein the hinge assembly comprises a door-side hinge sub-assembly (22) on the door and a tray-side hinge sub-assembly (26) on the cable management tray; and 
a spring-loaded engagement tab (30) mounted to the cable management tray, 
wherein 
the spring-loaded engagement tab holds the door-side hinge sub-assembly in place within the tray-side hinge sub-assembly, and 
the door is detachable from the cable management tray in response to depressing the spring-loaded engagement tab.

Allowable Subject Matter
Claims 2-13,15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a locking spring mounted to a bottom surface of the cable management tray, wherein the engagement tab is formed on the locking spring, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a first upright bracket is formed at a first end of the cable management tray, a second upright bracket is formed at a second end of the cable management tray, a first hole and a second hole are formed through the first upright bracket and the second upright bracket, respectively, and the first hole and the second hole are configured to receive and hold the first latching mechanism and the second latching mechanism, respectively, while the door is in a closed position, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a first upright 
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the door-side hinge sub-assembly comprises a dowel pin held between two dowel sleeves formed on ends of respective two offset arms that extend from an edge of the door, as claimed in combination with the remaining limitations of independent claim 15. 
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the engagement tab is mounted on a bottom side of the cable management tray, and the engagement tab protrudes through an opening in the cable management tray, as claimed in combination with the remaining limitations of independent claim 17. 
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the door-side hinge sub-assembly comprises a dowel pin held between two dowel .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190056560.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


23 October 2021